
	
		I
		112th CONGRESS
		1st Session
		H. R. 1146
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			March 17, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To end membership of the United States in
		  the United Nations.
	
	
		1.Short titleThis Act may be cited as the
			 American Sovereignty Restoration Act
			 of 2009.
		2.Repeal of United
			 Nations participation Act
			(a)RepealThe
			 United Nations Participation Act of 1945 (Public Law 79–264; 22 U.S.C. 287 et
			 seq.) is repealed.
			(b)Termination of
			 participation in United NationsThe President shall terminate all
			 participation by the United States in the United Nations, and any organ,
			 specialized agency, commission, or other formally affiliated body of the United
			 Nations.
			(c)Closure of
			 United States mission to United NationsThe United States Mission
			 to the United Nations is closed. Any remaining functions of such office shall
			 not be carried out.
			3.Repeal of United
			 Nations Headquarters Agreement Act
			(a)RepealThe
			 United Nations Headquarters Agreement Act (Public Law 80–357) is
			 repealed.
			(b)WithdrawalThe
			 United States withdraws from the agreement between the United States of America
			 and the United Nations regarding the headquarters of the United Nations (signed
			 at Lake Success, New York, on June 26, 1947, which was brought into effect by
			 the United Nations Headquarters Agreement Act).
			4.United States
			 assessed and voluntary contributions to the United Nations
			(a)TerminationNo
			 funds are authorized to be appropriated or otherwise made available for
			 assessed or voluntary contributions of the United States to the United Nations
			 or any organ, specialized agency, commission or other formally affiliated body
			 thereof, except that funds may be appropriated to facilitate withdrawal of
			 United States personnel and equipment. Upon termination of United States
			 membership, no payments shall be made to the United Nations or any organ,
			 specialized agency, commission or other formally affiliated body thereof, out
			 of any funds appropriated prior to such termination or out of any other funds
			 available for such purposes.
			(b)ApplicationThe
			 provisions of this section shall apply to all agencies of the United Nations,
			 including independent or voluntary agencies.
			5.United Nations
			 peacekeeping operations
			(a)TerminationNo
			 funds are authorized to be appropriated or otherwise made available for any
			 United States contribution to any United Nations military operation.
			(b)Terminations of
			 United States participation in United Nations peacekeeping
			 operationsNo funds may be obligated or expended to support the
			 participation of any member of the Armed Forces of the United States as part of
			 any United Nations military or peacekeeping operation or force. No member of
			 the Armed Forces of the United States may serve under the command of the United
			 Nations.
			6.Withdrawal of
			 United Nations presence in facilities of the government of the United States
			 and repeal of diplomatic immunity
			(a)Withdrawal from
			 United States Government propertyThe United Nations (including
			 any affiliated agency of the United Nations) shall not occupy or use any
			 property or facility of the United States Government.
			(b)Diplomatic
			 immunityNo officer or employee of the United Nations or any
			 representative, officer, or employee of any mission to the United Nations of
			 any foreign government shall be entitled to enjoy the privileges and immunities
			 of the Vienna Convention on Diplomatic Relations of April 18, 1961, nor may any
			 such privileges and immunities be extended to any such individual. The
			 privileges, exemptions and immunities provided for in the International
			 Organizations Immunities Act of December 29, 1945 (59 Stat. 669; 22 U.S.C. 288,
			 288a–f), or in any agreement or treaty to which the United States is a party,
			 including the agreement entitled Agreement Between the United Nations
			 and the United States of America Regarding the Headquarters of the United
			 Nations, signed June 26, 1947 (22 U.S.C. 287), and the Convention on
			 Privileges and Immunities of the United Nations, entered into force with
			 respect to the United States on April 29, 1970 (21 UST 1418; TIAS 6900; UNTS
			 16), shall not apply to the United Nations or any organ, specialized agency,
			 commission or other formally affiliated body thereof, to the officers and
			 employees of the United Nations, or any organ, specialized agency, commission
			 or other formally affiliated body thereof, or to the families, suites or
			 servants of such officers or employees.
			7.Repeal of United
			 Nations educational, scientific, and Cultural Organization ActThe joint resolution entitled A joint
			 resolution providing for membership and participation by the United States in
			 the United Nations Educational, Scientific, and Cultural Organization, and
			 authorizing an appropriation therefor approved July 30, 1946 (Public
			 Law 79–565, 22 U.S.C. 287m–287t), is repealed.
		8.Repeal of United
			 Nations Environment Program Participation Act of 1973The United Nations Environment Program
			 Participation Act of 1973 (22 U.S.C. 287 note) is repealed.
		9.Repeal of United
			 States participation in the World Health OrganizationThe joint resolution entitled Joint
			 Resolution providing for membership and participation by the United States in
			 the World Health Organization and authorizing an appropriation
			 therefor, approved June 14, 1948 (22 U.S.C. 290, 290a–e–1) is
			 repealed.
		10.Repeal of
			 involvement in United Nations conventions and agreementsAs of the date of the enactment of this Act,
			 the United States will end any and all participation in any and all conventions
			 and agreements with the United Nations and any organ, specialized agency,
			 commission, or other formally affiliated body of the United Nations. Any
			 remaining functions of such conventions and agreements shall not be carried
			 out.
		11.Reemployment
			 with United States Government after service with an international
			 organizationNothing in this
			 Act shall be construed to affect the rights of employees under subchapter IV of
			 chapter 35 of title 5, United States Code, relating to reemployment after
			 service with an international organization.
		12.NotificationEffective on the date of the enactment of
			 this Act, the Secretary of State shall notify the United Nations and any organ,
			 specialized agency, commission, or other formally affiliated body of the United
			 Nations of the provisions of this Act.
		13.Effective
			 dateExcept as otherwise
			 provided, this Act and the amendments made by this Act shall take effect 2
			 years after the date of the enactment of this Act.
		
